Case 5:17-cv-00097-EKD-JCH Document 93-1 Filed 10/17/18 Page 1 of 47 Pageid#: 997




                           IN THE UNITED STATES DISTRICT COURT
                                  FOR THE WESTERN DISTRICT OF VIRGINIA
                                         HARRISONBURG DIVISION




   JOHN DOE 4, by and through his next friend,
   NELSON LOPEZ,on behalf of himself and all
   persons similarly situated,

                    Plaintiffs,                       Civil No. 5:17-cv-0097
                                                      Judge Elizabeth K. Dillon
   v.

   SHENANDOAH VALLEY JUVENILE
   CENTER COMMISSION,

                    Defendant.



               PLAINTIFFS' FIRST REQUESTS FOR ADMISSIONS TO
         DEFENDANT SHENANDOAH VALLEY JUVENILE CENTER COMMISSION

           Pursuant to Rules 26 and 36 of the Federal Rules of Civil Procedure, Plaintiffs John Doe

  4, et al., by and through their Next Friend, Nelson Lopez, by and through their undersigned

  counsel, hereby serve the following Requests for Admissions upon Defendant Shenandoah Valley

  Juvenile Center Commission ("Defendant" or "the Commission"). The responses to these

  Requests shall be provided within thirty (30) days from the date of service.

                                  DEFINITIONS AND INSTRUCTIONS

        1. Each request for admission shall be set forth immediately prior to the response thereto.

        2. You have a duty to supplement your responses to these requests with subsequent

           information in accordance with Fed. R. Civ. P. 26(e). The Plaintiffs request that you

           continue to supplement your responses.
Case 5:17-cv-00097-EKD-JCH Document 93-1 Filed 10/17/18 Page 2 of 47 Pageid#: 998




    3. These requests for admissions will be deemed admitted unless, within thirty(30)days after

       service ofthis request, you serve upon the Plaintiffs' counsel a written answer or objection

       addressed to the matter, signed by the Defendant or by the Defendant's attorney. If an

       objection is made,the reasons for the objection shall be stated.

    4. Each answer shall admit or specifically deny the matter, or set forth in detail the reasons

       why you cannot truthfully admit or deny the matter. A denial shall fairly meet the substance

       of the requested admission, and when good faith requires you to qualify the answer or

       deny only a part of the matter of which an admission is requested, you shall specify so

       much of it as is true and qualify or deny the remainder. You may not give lack of

       information or knowledge as a reason for failure to admit or deny unless you state that you

       have made reasonable inquiry and that the information known or readily obtainable by you

       is insufficient to enable you to admit or deny.

    5. Notwithstanding any definition set forth below, each word, term, or phrase used in these

       requests is intended to have the broadest meaning permitted under the Federal Rules of

       Civil Procedure. As used in these requests, in addition to their ordinary meaning, the

       following terms are to be interpreted in accordance with the following definitions:

           a. "Answer" means Defendant's Answer to Plaintiffs' Second Amended Complaint,

               filed on July 25, 2018.

           b. "Any" includes the word "all" and "all" includes the word "any".

           c. "Defendant' means Shenandoah Valley Juvenile Center Commission, and all of

               its present and former commissioners, officers, employees, agents, representatives,

               accountants, investigators, consultants, attorneys, contractors, subcontractors, and

               predecessors or successors in interest and affiliated entities that were in existence



                                                 ~►a
Case 5:17-cv-00097-EKD-JCH Document 93-1 Filed 10/17/18 Page 3 of 47 Pageid#: 999




               during the applicable period of time covered by these Requests, and all other

               persons acting or purporting to act on its behalf.

          d. "Mechanical restraint" encompasses the restraints enumerated in SVJC Standard

               Operating Procedure 5.24("Security and Control —Use of Mechanical Restraints"),

               Exhibit 19 to Plaintiffs' 30(b)(6) Deposition of Kelsey Wong.

          e. "Named Plaintiff
                         '    or "Named Plaintiffs" refers to Plaintiff John Doe 4, or any

               youth who maybe added as class representatives or individual parties in this action.

          f. "ORR" means the Office of Refugee Resettlement of the U.S. Department of

               Health and Human Services, all predecessors or successors in interest, parents,

               subsidiaries, divisions, or affiliates, and their respective officers, directors,

               employees, agents, attorneys, representatives and all other persons acting or

               purporting to act on its behalf.

          g. "Relevant time period" is defined as October 4, 2015 to May 1, 2018.

          h. "Removal from programming" means the involuntary confinement of a youth

               alone in his or her room or other area from which the youth is prevented from

               leaving, during periods of time when youth detained at SVJC are not ordinarily

               confined to their rooms as a matter ofroutine (e.g., other than bedtimes). "Removal

               from programming" includes any other terms encompassing the above definition,

               including but not limited to "restriction" or "restricted", "isolation," "room

               confinement," or "seclusion."

          i.   "Restraint" refers to the application of physical force, with the use of any body

               part or device, for the purpose of restraining the free movement of a person's body.




                                                  3
Case 5:17-cv-00097-EKD-JCH Document 93-1 Filed 10/17/18 Page 4 of 47 Pageid#: 1000




              The term "restraints" includes, but is not limited to, handcuffs, shackles, chains,

              holds, and ties, whether placed on a person's hands, feet, or other body part.

           j. "Restraint chair" refers to the restraining device referenced in ¶ 91(a)-(b) of

              Defendant's Answer.

           k. "SVJC" or "Shenandoah Valley Juvenile Center" refers to the secure residential

              detention facility operated by Defendant in Staunton, Virginia, where the Named

              Plaintiffs are or were detained pursuant to the Agreement with ORR.

           1. "Self-harm" refers to any acts that are inflicted by a person upon him or herself

              and cause or are likely to cause physical, mental or emotional harm. Self-harm

              includes, but is not limited to, attempted suicide, self-mutilation, cutting, banging

              the head or other body parts against the wall, floor, or a similarly firm surface, or

              other similar harmful or potentially harmful acts.

           m. "UAC" means unaccompanied alien child within the meaning of 6 U.S.C. § 279

              ~g)~2)•

           n. "Youth" means any person detained at SVJC for any period of time who, during

              any portion of the period of detention, was under 18 years of age.

           o. "You" or "Your" refers to Defendant; any other person or entity acting on

              Defendant's behalf or on whose behalf Defendant acted; or any other person or

              entity otherwise subject to Defendant's control or which controls Defendant, or

              with which Defendant is under common control.

           p. The connectives "and" and "or" shall be construed either disjunctively or

              conjunctively as necessary to bring within the scope of this Request all responses

              that might otherwise be construed to be outside of its scope.



                                                4
Case 5:17-cv-00097-EKD-JCH Document 93-1 Filed 10/17/18 Page 5 of 47 Pageid#: 1001




            q. The use of the singular form of any word shall include the plural, and vice versa.

            r. The past tense of a verb includes the present tense, and vice versa.

            s. The use of any gender shall include all others as appropriate in context.

            t. To the extent not otherwise defined or specifically limited herein, all words used

                  shall be given their most expansive and inclusive definition consistent with the

                  context of the sentence in which they are used, and each Interrogatory is to be

                  construed independently and not by reference to any other Interrogatory for

                  purposes of limiting the scope ofthe Interrogatory.



                                 REQUESTS FOR ADMISSIONS

  1.   Please admit that, during the relevant time period, there were 238 UACs at SVJC.


  ANSWER:


  2.   Please admit that, during the relevant time period, 160 ofthe UACs at SVJC had no criminal

       charges.


  ANSWER:


  3.   Please admit that at no point during the relevant time period were there more Spanish-

       speaking Resident Supervisors than non-Spanish-speaking Resident Supervisors at SVJC.


  ANSWER:


  4.   Please admit that at no point during the relevant time period were there more Spanish-

       speaking Assistant Supervisors than non-Spanish-speaking Assistant Supervisors at SVJC.


  ANSWER:



                                                   ~7
Case 5:17-cv-00097-EKD-JCH Document 93-1 Filed 10/17/18 Page 6 of 47 Pageid#: 1002




  5.   Please admit that at no point during the relevant time period were there more Spanish-

       speaking Shift Supervisors than non-Spanish-speaking Shift Supervisors at SVJC.


  ANSWER:


  6.   Please admit that you received a copy of the Consent Order in Case No.'s JJ034487-07

       through -09, dated 10/11/2017, which is Bates numbered DOE_000711 to DOE_000712 and

       attached hereto as Exhibit 1.


  ANSWER:


  7.   Please admit that you complied with the terms of the Consent Order identified supra as

       Exhibit 1.


  ANSWER:


  8.   Please admit that, during the relevant time period,                       was at SVJC for

       a total of601 days.


  ANSWER:


  9.   Please admit that                arrived at SVJC on June 24, 2016 and departed SVJC the

       week of April 10, 2017.


  ANSWER:


  10. Please admit that                              arrived at SVJC on June 4, 2016 and departed

       SVJC the week of February 21, 2017.


  ANSWER:




                                                 6
Case 5:17-cv-00097-EKD-JCH Document 93-1 Filed 10/17/18 Page 7 of 47 Pageid#: 1003




  11. Please admit that, during the relevant time period,                    was at SVJC for a

         total of 225 days.


  ANSWER:


  12. Please admit that                 arrived at SVJC on July 23, 2016 and departed SVJC the

         week of February 21, 2017.


  ANSWER:


  13. Please admit that, during the relevant time period,                     was at SVJC for

         a total of 132 days.


  /.\~f.`l~J/~1.~


  14. Please admit that, during the relevant time period,                      was at SVJC for

         a total of287 days.


  ANSWER:


  15. Please admit that, during the relevant time period,                      was at SVJC for

         a total of 375 days.


  ANSWER:


  16. Please admit that, during the relevant time period,                         was at SVJC

         for a total of 207 days.


  ANSWER:


  17. Please admit that                     arrived at SVJC on March 13,2015 and departed SVJC

         the week of May 30, 2017.
Case 5:17-cv-00097-EKD-JCH Document 93-1 Filed 10/17/18 Page 8 of 47 Pageid#: 1004




  ANSWER:


  18. Please admit that, during the relevant time period,                 was at SVJC for a total

       of 270 days.


  ANSWER:


  19. Please admit that, from October 4, 2015 to the date of service of this Request,

              was at SVJC for a total of 292 days.


  ANSWER:


  20. Please admit that, during the relevant time period,                 was at SVJC for a total

       of 578 days.


  ANSWER:


  21. Please admit that, on the date of service of this Request,                was at SVJC.


  ANSWER:


  22. Please admit that, during the relevant time period,                        was at SVJC for

       a total of 171 days.


  ANSWER:


  23. Please admit that, during the relevant time period,                           was at SVJC

       for a total of 172 days.


  ANSWER:


  24. Please admit that, during the relevant time period,                     was at SVJC for a

       total of200 days.

                                                     g
Case 5:17-cv-00097-EKD-JCH Document 93-1 Filed 10/17/18 Page 9 of 47 Pageid#: 1005




  ANSWER:


  25. Please admit that                      arrived at SVJC on January 13, 2017 and departed the

        week of Apri124, 2017.


  ANSWER:


  26. Please admit that, during the relevant time period,                   was at SVJC for a total

        of 213 days.


  ANSWER:


  27.   Please admit that, from October 4, 2015 to the date of service of this Request,

              was at SVJC for a total of 229 days.


  ANSWER:


  28. Please admit that, during the relevant time period,                             was at SVJC

        for a total of 165 days.


  ANSWER:


  29. Please admit that, during the relevant time period,                       was at SVJC for a

        total of 118 days.


  ANSWER:


  30. Please admit that                   arrived at SVJC on November 3,2016 and departed SVJC

        the week of March 6, 2017.


  ANSWER:




                                                     C
Case 5:17-cv-00097-EKD-JCH Document 93-1 Filed 10/17/18 Page 10 of 47 Pageid#:
                                   1006



31. Please admit that, during the relevant time period,              was at SVJC for a total of

     40 days.


ANSWER:


32. Please admit that                          arrived at SVJC on January 4, 2017 and departed

     SVJC the week of April 10, 2017.


ANSWER:


33. Please admit that, during the relevant time period,                        was at SVJC for

     a total of 176 days.


ANSWER:


34. Please admit that                               arrived at SVJC on December 13, 2016 and

     departed SVJC the week of November 13, 2017.


ANSWER:


35. Please admit that                         arrived at SVJC on January 3, 2017 and departed

     SVJC the week of March 20, 2017.


ANSWER:


36. Please admit that                          arrived at SVJC on January 31,2017 and departed

     SVJC the week of March 27, 2017.


ANSWER:


37. Please admit that                           arrived at SVJC on Apri124, 2017 and departed

     SVJC the week of December 11, 2017.


                                               10
Case 5:17-cv-00097-EKD-JCH Document 93-1 Filed 10/17/18 Page 11 of 47 Pageid#:
                                   1007



ANSWER:


38. Please admit that                         arrived at SVJC on March 15, 2017 and departed

       SVJC the week of September 18, 2017.


ANSWER:


39. Please admit that, during the relevant time period,                            was at SVJC

       for a total of 523 days.


ANSWER:


40. Please admit that, during the relevant time period,                       was at SVJC for a

       total of 112 days.


ANSWER:


41. Please admit that                               arrived at SVJC on July 18,2016 and departed

       SVJC the week of February 21, 2017.


I.\~f.YL~/~1.~


42. Please admit that, during the relevant time period,                       SVJC for a total of

       170 days.


I.\~f.Yh~/~1.~


43. Please admit that, on the date of service ofthis Request,                was at SVJC.


ANSWER:


44. Please admit that, during the relevant time period,                       was at SVJC for a

       total of 94 days.

                                               11
Case 5:17-cv-00097-EKD-JCH Document 93-1 Filed 10/17/18 Page 12 of 47 Pageid#:
                                   1008



ANSWER:

45. Please admit that                       arrived at SVJC on November 3, 2016 and departed

     SVJC the week of July 10, 2017.


ANSWER:


46. Please admit that                        arrived at SVJC on June 8, 2017 and departed SVJC

     the week of November 27, 2017.


ANSWER:


47. Please admit that, during the relevant time period, 47 of the UACs at SVJC engaged in self-

     harm.


ANSWER:


48. Please admit that, during the relevant time period, the total amount of time that

                     was removed from programming at SVJC exceeded 2,460 hours.


ANSWER:


49. Please admit that, during the relevant time period, the total amount oftime that

     was removed from programming at SVJC exceeded 835 hours.


ANSWER:


50. Please admit that, during the relevant time period, the total amount of time that

                         was removed from programming at SVJC exceeded 550 hours.


ANSWER:




                                                12
Case 5:17-cv-00097-EKD-JCH Document 93-1 Filed 10/17/18 Page 13 of 47 Pageid#:
                                   1009



51. Please admit that, during the relevant time period, the total amount oftime that

              was removed from programming at SVJC exceeded 670 hours.


ANSWER:


52. Please admit that, during the relevant time period, the total amount oftime that

     was removed from programming at SVJC exceeded 1,620 hours.


ANSWER:


53. Please admit that, during the relevant time period, the total amount of time that

                         was removed from programming at SVJC exceeded 585 hours.


ANSWER:


54. Please admit that, during the relevant time period, the total amount of time that

                      was removed from progranuning at SVJC exceeded 410 hours.


ANSWER:


55. Please admit that, during the relevant time period,the total amount oftime that

               was removed from prograimning at SVJC exceeded 470 hours.


ANSWER:


56. Please admit that, during the relevant time period, the total amount of time that

                         was removed from programming at SVJC exceeded 350 hours.


ANSWER:


57. Please admit that, during the relevant time period, the total amount oftime that

             was removed from programming at SVJC exceeded 520 hours.


                                                13
Case 5:17-cv-00097-EKD-JCH Document 93-1 Filed 10/17/18 Page 14 of 47 Pageid#:
                                   1010



ANSWER:


58. Please admit that, during the relevant time period, the total amount of time that

            was removed from programming at SVJC exceeded 280 hours.


ANSWER:


59. Please admit that, during the relevant time period, the total amount of time that

             was removed from programming at SVJC exceeded 350 hours.


ANSWER:


60. Please admit that, during the relevant time period, the total amount of time that

                       was removed from programming at SVJC exceeded 120 hours.


ANSWER:


61. Please admit that, during the relevant time period, the total amount oftime that

                    was removed from programming at SVJC exceeded 520 hours.


ANSWER:


62. Please admit that, during the relevant time period, the total amount oftime that

              was removed from programming at SVJC exceeded 605 hours.


ANSWER:


63. Please admit that, during the relevant time period, the total amount oftime that

            was removed from programming at SVJC exceeded 245 hours.


ANSWER:




                                                14
Case 5:17-cv-00097-EKD-JCH Document 93-1 Filed 10/17/18 Page 15 of 47 Pageid#:
                                   1011



64. Please admit that, during the relevant time period, the total amount of time that

           was removed from programming at SVJC exceeded 175 hours.


ANSWER:


65. Please admit that, during the relevant time period,the total amount oftime that

                  was removed from programming at SVJC exceeded 135 hours.


ANSWER:


66. Please admit that, during the relevant time period, the total amount oftime that

              was removed from programming at SVJC exceeded 200 hours.


ANSWER:


67. Please admit that, during the relevant time period, the total amount of time that

                was removed from programming at SVJC exceeded 327 hours.


ANSWER:


68. Please admit that, from March 22, 2017 to March 26, 2017,                             was

     removed from prograinining for a continuous period of time that exceeded 90 hours.


ANSWER:


69. Please admit that, from March 6, 2017 to March 9, 2017,                   was removed from

     programming for a continuous period oftime that exceeded 65 hours.


ANSWER:


70. Please admit that,from February 3, 2017 to February 6,2017,                           was

     removed from programming for a continuous period oftime that exceeded 70 hours.


                                                15
Case 5:17-cv-00097-EKD-JCH Document 93-1 Filed 10/17/18 Page 16 of 47 Pageid#:
                                   1012



ANSWER:


71. Please admit that, from November 17, 2016 to November 19, 2016,

     was removed from programming for a continuous period of time that exceeded 50 hours.


ANSWER:


72. Please admit that, from December 31, 2016 to January 7, 2017,               was removed

     from programming for a continuous period oftime that exceeded 160 hours.


ANSWER:


73. Please admit that, from July 12, 2016 to July 15,2016,                      was removed

     from programming for a continuous period oftime that exceeded 75 hours.


ANSWER:


74. Please admit that, from October 2, 2016 to October 3, 2016,                          was

     removed from programming for a continuous period oftime that exceeded 24 hours.


ANSWER:


75. Please admit that, from November 15, 2015 to November 17, 2015,

     was removed from prograinining for a continuous period of time that exceeded 45 hours.


ANSWER:


76. Please admit that, from November 20, 2016 to November 21, 2016,

                 was removed from programming for a continuous period of time that exceeded

     25 hours.


ANSWER:


                                              16
Case 5:17-cv-00097-EKD-JCH Document 93-1 Filed 10/17/18 Page 17 of 47 Pageid#:
                                   1013



77. Please admit that, from April 24, 2016 to Apri127, 2016,                    was removed

     from programming for a continuous period of time that exceeded 70 hours.


ANSWER:


78. Please admit that, from April 28, 2017 to April 30, 2017,                   was removed

     from programming for a continuous period oftime that exceeded 45 hours.


ANSWER:


79. Please admit that, from March 18, 2017 to March 21, 2017,                   was removed

     from programming for a continuous period of time that exceeded 65 hours.


ANSWER:


80. Please admit that, from December 28, 2015 to December 31, 2015,

              was removed from programming for a continuous period of time that exceeded 70

     hours.


ANSWER:


81. Please admit that, from January 24, 2016 to January 27, 2016,                      was

     removed from programming for a continuous period oftime that exceeded 70 hours.


ANSWER:


82. Please admit that, from March 5, 2017 to March 7, 2017,                     was removed

     from programming for a continuous period of time that exceeded 45 hours.


ANSWER:




                                             17
Case 5:17-cv-00097-EKD-JCH Document 93-1 Filed 10/17/18 Page 18 of 47 Pageid#:
                                   1014



83. Please admit that, from June 23, 2016 to June 26, 2016,                       was removed

     from programming for a continuous period oftime that exceeded 70 hours.


ANSWER:


84. Please admit that, from November 21, 2016 to November 24, 2016,                         was

     removed from programming for a continuous period oftime that exceeded 65 hours.


ANSWER:


85. Please admit that, during the relevant time period, the number ofincidents for which

                     was removed from prograinining exceeded 74.


ANSWER:


86. Please admit that, during the relevant time period, the number of incidents for which

              was removed from programming exceeded 44.


ANSWER:


87. Please admit that, during the relevant time period, the number of incidents for which

                        was removed from programming exceeded 39.


ANSWER:


88. Please admit that, during the relevant time period, the number of incidents for which

                      was removed from programming exceeded 39.


ANSWER:


89. Please admit that, during the relevant time period, the number of incidents for which

              was removed from prograinining exceeded 36.


                                              18
Case 5:17-cv-00097-EKD-JCH Document 93-1 Filed 10/17/18 Page 19 of 47 Pageid#:
                                   1015



ANSWER:


90. Please admit that, during the relevant time period, the number of incidents for which

                        was removed from programming exceeded 31.


ANSWER:


91. Please admit that, during the relevant time period,the number ofincidents for which

                      was removed from programming exceeded 25.


ANSWER:


92. Please admit that, during the relevant time period,the number ofincidents for which

                         removed from programming exceeded 24.


ANSWER:


93. Please admit that, during the relevant time period,the number ofincidents for which

                        was removed from programming exceeded 24.


ANSWER:


94. Please admit that, during the relevant time period, the number of incidents for which

                   was removed from programming exceeded 21.


ANSWER:


95. Please admit that, during the relevant time period, the number of incidents for which

                  was removed from programming exceeded 21.


ANSWER:




                                               19
Case 5:17-cv-00097-EKD-JCH Document 93-1 Filed 10/17/18 Page 20 of 47 Pageid#:
                                   1016



96. Please admit that, during the relevant time period, the number of incidents for which

                  was removed from prograinining exceeded 17.


ANSWER:


97. Please admit that, during the relevant time period, the number of incidents for which

                       was removed from progrartuning exceeded 16.


ANSWER:


98. Please admit that, during the relevant time period, the number of incidents for which

                                  was removed from programming exceeded 15.


ANSWER:


99. Please admit that, during the relevant time period, the number of incidents for which

                          removed from programming exceeded 15.


ANSWER:


100. Please admit that, during the relevant time period, the number of incidents for which

                  was removed from programming exceeded 15.


ANSWER:


101. Please admit that, during the relevant time period, the number of incidents for which

                was removed from programming exceeded 15.


ANSWER:


102. Please admit that, during the relevant time period, the number ofincidents for which

                       was removed from programming exceeded 15.


                                               20
Case 5:17-cv-00097-EKD-JCH Document 93-1 Filed 10/17/18 Page 21 of 47 Pageid#:
                                   1017



I.Vf.Yh~/~lii


103. Please admit that, during the relevant time period, the number of incidents for which

                       was removed from programming exceeded 14.


I_~~f.Y~.~/~lii


104. Please admit that, during the relevant time period, the number of incidents for which

                  was removed from programming exceeded 14.


ANSWER:


105. Please admit that, during the relevant time period, the total amount oftime that

       was in the restraint chair at SVJC exceeded 1,500 minutes.


ANSWER:


106. Please admit that, during the relevant time period, the total amount of time that

                      was in the restraint chair at SVJC exceeded 740 minutes.


ANSWER:


107. Please admit that, during the relevant time period, the total amount oftime that

       was in the restraint chair at SVJC exceeded 690 minutes.


ANSWER:


108. Please admit that, during the relevant time period, the total amount of time that

                       was in the restraint chair at SVJC exceeded 210 minutes.


ANSWER:




                                                21
Case 5:17-cv-00097-EKD-JCH Document 93-1 Filed 10/17/18 Page 22 of 47 Pageid#:
                                   1018



109. Please admit that, during the relevant time period, the total amount of time that

                       was in the restraint chair at SVJC exceeded 120 minutes.


ANSWER:


110. Please admit that, during the relevant time period, the total amount of time that

                              was in the restraint chair at SVJC exceeded 125 minutes.


ANSWER:


111. Please admit that, during the relevant time period, the total amount of time that

                 was in the restraint chair at SVJC exceeded 95 minutes.


ANSWER:


112. Please admit that, during the relevant time period, the total amount oftime that

                          was in the restraint chair at SVJC exceeded 80 minutes.


ANSWER:


113. Please admit that, on January 19, 2017, the total amount of time that                  was in

      the restraint chair at SVJC exceeded 515 minutes.


I_~~fy~J/~l:ii


114. Please admit that, on January 18, 2017, the total amount of time that                  was in

      the restraint chair at SVJC exceeded 375 minutes.


ANSWER:


115. Please admit that, on January 5,2017,the total amount oftime that                   was in the

      restraint chair at SVJC exceeded 205 minutes.


                                                    22
Case 5:17-cv-00097-EKD-JCH Document 93-1 Filed 10/17/18 Page 23 of 47 Pageid#:
                                   1019



ANSWER:


116. Please admit that, on December 14, 2016, the total amount of time that         was

     in the restraint chair at SVJC exceeded 130 minutes.


ANSWER:


117. Please admit that, on August 17, 2017, the total amount of time that

     was in the restraint chair at SVJC exceeded 110 minutes.


ANSWER:


118. Please admit that, on September 13, 2016, the total amount oftime that      was in

     the restraint chair at SVJC exceeded 280 minutes.


:►


119. Please admit that, on October 3, 2016, the total amount of time that     was in the

     restraint chair at SVJC exceeded 185 minutes.


ANSWER:


120. Please admit that, on January 31, 2017,the total amount oftime that

     was in the restraint chair at SVJC exceeded 100 minutes.


ANSWER:


121. Please admit that, on January 30, 2017,the total amount oftime that

     was in the restraint chair at SVJC exceeded 100 minutes.


ANSWER:




                                               23
Case 5:17-cv-00097-EKD-JCH Document 93-1 Filed 10/17/18 Page 24 of 47 Pageid#:
                                   1020



122. Please admit that, on November 15, 2015, the total amount of time that

                  was in the restraint chair at SVJC exceeded 82 minutes.


ANSWER:


123. Please admit that, on December 26, 2016, the total amount of time that

                was in the restraint chair at SVJC exceeded 130 minutes.


ANSWER:


124. Please admit that, on November 18, 2017, the total amount of time that

     was in the restraint chair at SVJC exceeded 95 minutes.


ANSWER:


125. Please admit that, on March 6, 2016, the total amount of time that

             was in the restraint chair at SVJC exceeded 80 minutes.


 • ►_ .


126. Please admit that, during the relevant time period,               ~ was in the restraint chair at

     SVJC more than 14 times.


ANSWER:


127. Please admit that, during the relevant time period,                         was in the restraint

     chair at SVJC more than ten times.


ANSWER:


128. Please admit that, during the relevant time period,               was in the restraint chair at

     SVJC more than five times.


                                                24
Case 5:17-cv-00097-EKD-JCH Document 93-1 Filed 10/17/18 Page 25 of 47 Pageid#:
                                   1021



ANSWER:


129. Please admit that, during the relevant time period,                       was in the restraint

     chair at SVJC more than one time.


ANSWER:


130. Please admit that, during the relevant time period,                                was in the

     restraint chair at SVJC more than one time.


ANSWER:


131. Please admit that, from January 1, 2018 to the present, Youth at SVJC were in the restraint

     chair more than four times.


ANSWER:


132. Please admit that on August 9, 2018, a Youth at SVJC was in the restraint chair.


ANSWER:


133. Please admit that, from October 4, 2017 to the present, SVJC has not eliminated the use of

     the restraint chair on Youth.


ANSWER:


134. Please admit that, from October 4, 2017 to the present, SVJC has not foreclosed the

     possibility of use of the restraint chair on Youth.


ANSWER:


135. Please admit that, during the relevant time period,the total amount oftime that

                 was in mechanical restraints at SVJC exceeded 3,000 minutes.

                                                25
Case 5:17-cv-00097-EKD-JCH Document 93-1 Filed 10/17/18 Page 26 of 47 Pageid#:
                                   1022



ANSWER:


136. Please admit that, during the relevant time period, the total amount of time that

                          in mechanical restraints at SVJC exceeded 220 minutes.


ANSWER:


137. Please admit that, during the relevant time period,the total amount oftime that

              was in mechanical restraints at SVJC exceeded 920 minutes.


ANSWER:


138. Please admit that, during the relevant time period, the total amount of time that

                      was in mechanical restraints at SVJC exceeded 1,000 minutes.


ANSWER:


139. Please admit that, during the relevant time period, the total amount of time that

                      was in mechanical restraints at SVJC exceeded 1,150 minutes.


ANSWER:


140. Please admit that, during the relevant time period,the total amount oftime that

     was in mechanical restraints at SVJC exceeded 360 minutes.


ANSWER:


141. Please admit that, during the relevant time period, the total amount of time that

                         was in mechanical restraints at SVJC exceeded 120 minutes.


ANSWER:




                                                26
Case 5:17-cv-00097-EKD-JCH Document 93-1 Filed 10/17/18 Page 27 of 47 Pageid#:
                                   1023



142. Please admit that, during the relevant time period, the total amount oftime that

     was in mechanical restraints at SVJC exceeded 85 minutes.


ANSWER:


143. Please admit that, during the relevant time period, the total amount of time that

           was in mechanical restraints at SVJC exceeded 40 minutes.


ANSWER:


144. Please admit that, during the relevant time period, the total amount oftime that

                     was in mechanical restraints at SVJC exceeded 40 minutes.


ANSWER:


145. Please admit that, during the relevant time period, the total amount oftime that

               was in mechanical restraints at SVJC exceeded 43 minutes.


ANSWER:


146. Please admit that, during the relevant time period,the total amount oftime that

            was in mechanical restraints at SVJC exceeded 33 minutes.


ANSWER:


147. Please admit that, during the relevant time period, the total amount of time that

                      was in mechanical restraints at SVJC exceeded 36 minutes.


ANSWER:


148. Please admit that, on March 23,2017,the total amount oftime that

     was in mechanical restraints at SVJC exceeded 350 minutes.


                                                27
Case 5:17-cv-00097-EKD-JCH Document 93-1 Filed 10/17/18 Page 28 of 47 Pageid#:
                                   1024



ANSWER:


149. Please admit that, on December 14, 2016, the total amount of time that

           was in mechanical restraints at SVJC exceeded 30 minutes.


ANSWER:


150. Please admit that, on October 6, 2016, the total amount of time that

     was in mechanical restraints at SVJC exceeded 340 minutes.


  ►_ .


151. Please admit that, on March 10, 2017, the total amount of time that

     was in mechanical restraints at SVJC exceeded 170 minutes.


• ~_ .


152. Please admit that, on March 10, 2017,the total amount oftime that

     was in mechanical restraints at SVJC exceeded 230 minutes.


ANSWER:


153. Please admit that, on January 19, 2017, the total amount of time that    was in

     restraints at SVJC exceeded 230 minutes.


ANSWER:


154. Please admit that, on December 28, 2016, the total amount of time that

                was in mechanical restraints at SVJC exceeded 90 minutes.


ANSWER:




                                                28
Case 5:17-cv-00097-EKD-JCH Document 93-1 Filed 10/17/18 Page 29 of 47 Pageid#:
                                   1025



155. Please admit that, on October 3, 2016, the total amount of time that      was in

     mechanical restraints at SVJC exceeded 55 minutes.


ANSWER:


156. Please admit that, on November 10, 2017, the total amount of time that

     was in mechanical restraints at SVJC exceeded 36 minutes.


ANSWER:


157. Please admit that, on December 28, 2015, the total amount of time that

             was in mechanical restraints at SVJC exceeded 24 minutes.


ANSWER:


158. Please admit that, on September 12, 2016, the total amount of time that

               was in mechanical restraints at SVJC exceeded 20 minutes.


ANSWER:


159. Please admit that, on July 5, 2017, the total amount of time that         was in

     mechanical restraints at SVJC exceeded 20 minutes.


ANSWER:


160. Please admit that, on June 20, 2017, the total amount oftime that           was

     in mechanical restraints at SVJC exceeded 36 minutes.


ANSWER:


161. Please admit that, during the relevant time period,                       was in

     mechanical restraints at SVJC more than 17 times.


                                               29
Case 5:17-cv-00097-EKD-JCH Document 93-1 Filed 10/17/18 Page 30 of 47 Pageid#:
                                   1026



ANSWER:


162. Please admit that, during the relevant time period,             was in mechanical

     restraints at SVJC more than 17 times.


ANSWER:


163. Please admit that, during the relevant time period,             was in mechanical

     restraints at SVJC more than nine times.


  ►_ .


164. Please admit that, during the relevant time period,             was in mechanical

     restraints at SVJC more than eight times.


• ►_ .


165. Please admit that, during the relevant time period,                        was in

     mechanical restraints at SVJC more than seven times.


ANSWER:


166. Please admit that, during the relevant time period,    was in mechanical restraints

     at SVJC more than seven times.


ANSWER:


167. Please admit that, during the relevant time period,                        was in

     mechanical restraints at SVJC more than five times.


ANSWER:




                                                 30
Case 5:17-cv-00097-EKD-JCH Document 93-1 Filed 10/17/18 Page 31 of 47 Pageid#:
                                   1027



168. Please admit that, during the relevant time period,   was in mechanical restraints

     at SVJC more than four times.


ANSWER:


169. Please admit that, during the relevant time period,           was in mechanical

     restraints at SVJC more than two times.


ANSWER:


170. Please admit that, during the relevant time period,                       was in

     mechanical restraints at SVJC more than two times.


ANSWER:


171. Please admit that, during the relevant time period,                       was in

     mechanical restraints at SVJC more than two times.


ANSWER:


172. Please admit that, during the relevant time period,   was in mechanical restraints

     at SVJC more than two times.


ANSWER:


173. Please admit that, during the relevant time period,            was in mechanical

     restraints at SVJC more than one time.


ANSWER:


174. Please admit that, during the relevant time period,            was in mechanical

     restraints at SVJC more than one time.


                                                31
Case 5:17-cv-00097-EKD-JCH Document 93-1 Filed 10/17/18 Page 32 of 47 Pageid#:
                                   1028



ANSWER:


175. Please admit that, during the relevant time period,               was in

     mechanical restraints at SVJC more than one time.


ANSWER:


176. Please admit that, during the relevant time period,     was in mechanical

     restraints at SVJC more than one time.


ANSWER:


177. Please admit that, during the relevant time period,               was in

     mechanical restraints at SVJC more than one time.


ANSWER:


178. Please admit that, during the relevant time period,     was in mechanical

     restraints at SVJC more than one time.


ANSWER:


179. Please admit that, during the relevant time period,               was in

     mechanical restraints at SVJC more than one time.


ANSWER:


180. Please admit that, during the relevant time period,    was in mechanical

     restraints at SVJC more than one time.


ANSWER:




                                               32
Case 5:17-cv-00097-EKD-JCH Document 93-1 Filed 10/17/18 Page 33 of 47 Pageid#:
                                   1029



181. Please admit that, during the relevant time period, the total amount of time that

                         was in a Primary Restraint Technique ("PRT") hold at SVJC exceeded 88

       minutes.


ANSWER:


182. Please admit that, during the relevant time period,the total amount oftime that

       was in a PRT hold at SVJC exceeded 39 minutes.


I_~~f.`1~.~1~lii


183. Please admit that, during the relevant time period,the total amount oftime that

                   was in a PRT hold at SVJC exceeded 39 minutes.


I_~~fl~J/~lii


184. Please admit that, during the relevant time period, the total amount oftime that

       was in a PRT hold at SVJC exceeded 32 minutes.




185. Please admit that, during the relevant time period, the total amount of time that

                            was in a PRT hold at SVJC exceeded 16 minutes.


ANSWER:


186. Please admit that, during the relevant time period, the total amount oftime that

                      was in a PRT hold at SVJC exceeded 11 minutes.


ANSWER:




                                                 33
Case 5:17-cv-00097-EKD-JCH Document 93-1 Filed 10/17/18 Page 34 of 47 Pageid#:
                                   1030



187. Please admit that, during the relevant time period, the total amount of time that

                         was in a PRT hold at SVJC exceeded 13 minutes.


ANSWER:


188. Please admit that, during the relevant time period, the total amount of time that

             was in a PRT hold at SVJC exceeded 15 minutes.


ANSWER:


189. Please admit that, during the relevant time period, the total amount of time that

                         was in a PRT hold at SVJC exceeded 24 minutes.


ANSWER:


190. Please admit that, during the relevant time period, the total amount of time that

              was in a PRT hold at SVJC exceeded 14 minutes.


 G \_ ~ Ds


191. Please admit that, during the relevant time period, the total amount oftime that

              was in a PRT hold at SVJC exceeded 15 minutes.


ANSWER:


192. Please admit that, during the relevant time period, the total amount of time that

                       was in a PRT hold at SVJC exceeded 14 minutes.


ANSWER:


193. Please admit that, during the relevant time period, the total amount of time that

                          was in a PRT hold at SVJC exceeded 11 minutes.


                                                34
Case 5:17-cv-00097-EKD-JCH Document 93-1 Filed 10/17/18 Page 35 of 47 Pageid#:
                                   1031



ANSWER:


194. Please admit that, during the relevant time period, the total amount oftime that

            was in a PRT hold at SVJC exceeded 16 minutes.


ANSWER:


195. Please admit that, during the relevant time period, the total amount oftime that

     was in a PRT hold at SVJC exceeded 34 minutes.


ANSWER:


196. Please admit that, during the relevant time period, the total amount of time that

                           was in a PRT hold at SVJC exceeded 11 minutes.


ANSWER:


197. Please admit that, on a single calendar day during the relevant time period, the total amount

     of time that                         was in a PRT hold at SVJC exceeded five minutes.


ANSWER:


198. Please admit that, on a single calendar day during the relevant time period, the total amount

     oftime that                was in a PRT hold at SVJC exceeded eight minutes.


ANSWER:


199. Please admit that, on a single calendar day during the relevant time period, the total amount

     oftime that                         was in a PRT hold at SVJC exceeded ten minutes.


ANSWER:




                                                35
Case 5:17-cv-00097-EKD-JCH Document 93-1 Filed 10/17/18 Page 36 of 47 Pageid#:
                                   1032



200. Please admit that, on a single calendar day during the relevant time period, the total amount

     oftime that                was in a PRT hold at SVJC exceeded four minutes.


ANSWER:


201. Please admit that, on a single calendar day during the relevant time period, the total amount

     of time that                         was in a PRT hold at SVJC exceeded two minutes.


ANSWER:


202. Please admit that, on a single calendar day during the relevant time period, the total amount

     of time that                           was in a PRT hold at SVJC exceeded one minute.


ANSWER:


203. Please admit that, on a single calendar day during the relevant time period, the total amount

     oftime that                            was in a PRT hold at SVJC exceeded four minutes.


ANSWER:


204. Please admit that, on a single calendar day during the relevant time period, the total amount

     oftime that                    was in a PRT hold at SVJC exceeded ten minutes.


ANSWER:


205. Please admit that, on a single calendar day during the relevant time period, the total amount

     oftime that                              was in a PRT hold at SVJC exceeded eight minutes.


ANSWER:


206. Please admit that, on a single calendar day during the relevant time period, the total amount

     of time that                   was in a PRT hold at SVJC exceeded three minutes.


                                               36
Case 5:17-cv-00097-EKD-JCH Document 93-1 Filed 10/17/18 Page 37 of 47 Pageid#:
                                   1033



ANSWER:


207. Please admit that, on a single calendar day during the relevant time period, the total amount

     of time that                      was in a PRT hold at SVJC exceeded four minutes.


ANSWER:


208. Please admit that, on a single calendar day during the relevant time period, the total amount

     of time that                         was in a PRT hold at SVJC exceeded two minutes.


ANSWER:


209. Please admit that, on a single calendar day during the relevant time period, the total amount

     oftime that                             was in a PRT hold at SVJC exceeded two minutes.


ANSWER:


210. Please admit that, on a single calendar day during the relevant time period, the total amount

     oftime that                      was in a PRT hold at SVJC exceeded six minutes.


ANSWER:


211. Please admit that, on a single calendar day during the relevant time period, the total amount

     oftime that                    was in a PRT hold at SVJC exceeded one minute.


ANSWER:


212. Please admit that, on a single calendar day during the relevant time period, the total amount

     of time that              was in a PRT hold at SVJC exceeded 17 minutes.


ANSWER:




                                               37
Case 5:17-cv-00097-EKD-JCH Document 93-1 Filed 10/17/18 Page 38 of 47 Pageid#:
                                   1034



213. Please admit that, on a single calendar day during the relevant time period, the total amount

     oftime that                              was in a PRT hold at SVJC exceeded four minutes.


ANSWER:


214. Please admit that, on a single calendar day during the relevant time period, the total amount

     of time that                              was in a PRT hold at SVJC exceeded two minutes.


ANSWER:


215. Please admit that, on a single calendar day during the relevant time period, the total amount

     oftime that                      was in a PRT hold at SVJC exceeded one minute.


ANSWER:


216. Please admit that, during the relevant time period,                       was in a PRT hold

     at SVJC more than 28 times.


ANSWER:


217. Please admit that, during the relevant time period,              was in a PRT hold at SVJC

     more than 15 times.


ANSWER:


218. Please admit that, during the relevant time period,                       was in a PRT hold

     at SVJC more than 14 times.


ANSWER:


219. Please admit that, during the relevant time period,              was in a PRT hold at SVJC

     more than 13 times.


                                                38
Case 5:17-cv-00097-EKD-JCH Document 93-1 Filed 10/17/18 Page 39 of 47 Pageid#:
                                   1035



ANSWER:


220. Please admit that, during the relevant time period,      was in a PRT hold

     at SVJC more than ten times.


ANSWER:


221. Please admit that, during the relevant time period,         was in a PRT

     hold at SVJC more than nine times.


ANSWER:


222. Please admit that, during the relevant time period,         was in a PRT

     hold at SVJC more than eight times.


ANSWER:


223. Please admit that, during the relevant time period,          was in a PRT

     hold at SVJC more than seven times.


ANSWER:


224. Please admit that, during the relevant time period,      in a PRT hold at

     SVJC more than seven times.


ANSWER:


225. Please admit that, during the relevant time period,   was in a PRT hold at

     SVJC more than seven times.


ANSWER:




                                                39
Case 5:17-cv-00097-EKD-JCH Document 93-1 Filed 10/17/18 Page 40 of 47 Pageid#:
                                   1036



226. Please admit that, during the relevant time period,          was in a PRT hold

     at SVJC more than six times.


ANSWER:


227. Please admit that, during the relevant time period,           was in a PRT hold

     at SVJC more than six times.


ANSWER:


228. Please admit that, during the relevant time period,               was in a PRT

     hold at SVJC more than six times.


ANSWER:


229. Please admit that, during the relevant time period,             in a PRT hold at

     SVJC more than five times.


ANSWER:


230. Please admit that, during the relevant time period,        was in a PRT hold at

     SVJC more than five times.


ANSWER:


231. Please admit that, during the relevant time period,   was in a PRT hold at SVJC

     more than four times.


ANSWER:


232. Please admit that, during the relevant time period,                was in a PRT

     hold at SVJC more than four times.


                                                40
Case 5:17-cv-00097-EKD-JCH Document 93-1 Filed 10/17/18 Page 41 of 47 Pageid#:
                                   1037



ANSWER:


233. Please admit that, during the relevant time period,                               was in a PRT

     hold at SVJC more than four times.


ANSWER:


234. Please admit that, during the relevant time period,                       was in a PRT hold at

     SVJC more than five times.


ANSWER:


235. Please admit that, during the relevant time period,                          was in a PRT hold

     at SVJC more than four times.


ANSWER:


236. Please admit that Andrea Weisman, Ph.D., is qualified as an expert under Federal Rule of

     Evidence 702 to opine on the subject of clinical psychology as it concerns the diagnosis,

     assessment and treatment ofthe mental health problems of adolescents.


ANSWER:


237. Please admit that Gregory N. Lewis, Psy.D., is qualified as an expert under Federal Rule of

     Evidence 702 to opine on the subject of clinical psychology as it concerns the diagnosis,

     assessment and treatment of the mental health problems of adolescents.


ANSWER:


238. Please admit that Paul G. Diver, Ph.D., is qualified as an expert in applied statistical analysis

     under Federal Rule of Evidence 702.



                                                 41
Case 5:17-cv-00097-EKD-JCH Document 93-1 Filed 10/17/18 Page 42 of 47 Pageid#:
                                   1038



•\    ~



239. Please admit that atrauma-informed approach is the standard of care in the juvenile justice

     system.


  ►_ .


240. Please admit that the American Medical Association("AMA")opposes solitary confinement

     ofjuveniles beyond aone-hour period.


ANSWER:


241. Please admit that, during the relevant time period, SVJC had knowledge of the AMA's

      opposition to solitary confinement ofjuveniles beyond cone-hour period.


ANSWER:


242. Please admit that the Juvenile Detention Alternative Initiative's("JDAI")Juvenile Detention

      Standards do not permit the use of room confinement for longer than four hours.


ANSWER:


243. Please admit that, during the relevant time period, SVJC had knowledge of the JDAI

      Standard identified in Request No. 242.


ANSWER:


244. Please admit that the restraint chair was last used in a Virginia state detention facility in 2015


ANSWER:


245. Please admit that, during the relevant time period, SVJC had knowledge that the restraint

      chair was last used in a Virginia state detention facility in 2015.

                                                  42
Case 5:17-cv-00097-EKD-JCH Document 93-1 Filed 10/17/18 Page 43 of 47 Pageid#:
                                   1039



ANSWER:




                  REQUESTS FOR ADMISSIONS AS TO DOCUMENTS:


1.   Please admit that E~chibit 1, supra, is genuine and admissible in this proceeding without

     objection to its authenticity.


ANSWER:


2.   Please admit that the document bates-stamped as DOE_000734 to DOE_738 and attached

     hereto as Exhibit 2, which was produced by Defendant in response to Plaintiffs' Request for

     Production No. 16 and No. 22 as "Staff Directory 10.04.15 - Present.pdf," is genuine and

     admissible in this proceeding without objection to its authenticity.


ANSWER:


3.   Please admit that the document bates-stamped as DOE_000001 to DOE_000078 and

     attached hereto as Exhibit 3, which was produced by Defendant in response to Plaintiffs'

     Request for Production No. 24 as "2015 Census.pdf," is genuine and admissible in this

     proceeding without objection to its authenticity.


ANSWER:


4.   Please admit that the information contained in Exhibit 3, supYa, accurately sets forth the

     count of UACs on their designated dates.


ANSWER:




                                                43
Case 5:17-cv-00097-EKD-JCH Document 93-1 Filed 10/17/18 Page 44 of 47 Pageid#:
                                   1040



5.   Please admit that the document bates-stamped as DOE_000079 to DOE_000323 and

     attached hereto as Exhibit 4, which was produced by Defendant in response to Plaintiffs'

     Request for Production No. 24 as "2016 Census.pdf," is genuine and admissible in this

     proceeding without objection to its authenticity.


ANSWER:


6.   Please admit that the information contained in Exhibit 4, supra, accurately sets forth the

     count of UACs on their designated dates.


ANSWER:


7.   Please admit that the document bates-stamped as DOE_000324 to DOE_000611 and

     attached hereto as Exhibit 5, which was produced by Defendant in response to Plaintiffs'

     Request for Production No. 24 as "2017 Census.pdf," is genuine and admissible in this

     proceeding without objection to its authenticity.


ANSWER:


8.   Please admit that the information contained in Exhibit 5, supra, accurately sets forth the

     count of UACs on their designated dates.


ANSWER:


9.   Please admit that the document bates-stamped as DOE_000612 to DOE_000710 and

     attached hereto as Exhibit 6, which was produced by Defendant in response to Plaintiffs'

     Request for Production No. 24 as "2018 Census.pdf," is genuine and admissible in this

     proceeding without objection to its authenticity.


ANSWER:


                                                44
Case 5:17-cv-00097-EKD-JCH Document 93-1 Filed 10/17/18 Page 45 of 47 Pageid#:
                                   1041



10. Please admit that the information contained in Exhibit 6, supra, accurately sets forth the

     count of UACs on their designated dates.


ANSWER:


11. Please admit that the document bates-stamped as DOE_000713 to DOE_000718 and

     attached hereto as Exhibit 7, which was produced by Defendant in response to Plaintiffs'

     Request for Production No. 24 as "Master List FY FEB 18 -JAN 19.pdf," is genuine and

     admissible in this proceeding without objection to its authenticity.


ANSWER:


12. Please admit that the information contained in Exhibit 7, supra, accurately sets forth the

     count of UACs on their designated dates.


ANSWER:


13. Please admit that the document bates-stamped as DOE_000719 to DOE_000733 and

     attached hereto as Exhibit 8, which was produced by Defendant in response to Plaintiffs'

     Request for Production No. 24 as "Master List FY OCT15-JAN17.pdf," is genuine and

     admissible in this proceeding without objection to its authenticity.


ANSWER:


14. Please admit that the information contained in Exhibit 8, supYa, accurately sets forth the

     count of UACs on their designated dates.


ANSWER:


15. Please admit that the document bates-stamped as DOE_000739 to DOE_000741 and

     attached hereto as Exhibit 9, which was produced by Defendant in response to Plaintiffs'

                                                45
Case 5:17-cv-00097-EKD-JCH Document 93-1 Filed 10/17/18 Page 46 of 47 Pageid#:
                                   1042



     Request for Production No. 24 as "Master List FY FEB 17 -JAN 18.pdf," is genuine and

     admissible in this proceeding without objection to its authenticity.


ANSWER:


16. Please admit that the information contained in Exhibit 9,supra, accurately sets forth the count

     of UACs on their designated dates.


ANSWER:




   Dated:      September 17, 2018            Respectfully submitted,


                                             By: /s/ Hannah M. Lieberman
                                             Hannah M. Lieberman (admitted pro hac vice)
                                             Tiffany S. Yang (admitted pro hac vice)
                                             Mirela Missova(admitted pro hac vice)
                                             WASHINGTON LAWYERS'
                                             COMMITTEE FOR CIVIL RIGHTS AND
                                             URBAN AFFAIRS
                                             11 Dupont Circle, NW,Suite 400
                                             Washington, D.C. 20036
                                             (202)319-1000(telephone)
                                             (202)319-1010 (facsimile)
                                             hannah lieberman(a~washlaw.org
                                             tiffany vang(a~washlaw.org
                                             mirela missova(a~washlaw.org

                                             Theodore A. Howard (admitted pro hac vice)
                                             Bradley C. Tobias(VSB No. 88046)
                                             WILEY REIN LLP
                                             1776 K Street NW
                                             Washington, D.C. 20006
                                             (202)719-7120 (telephone)
                                             thoward(cr~,wilevrein.com
                                             btobias(a~wileyrein.com

                                             Attorneysfor Plaintiffs




                                                46
Case 5:17-cv-00097-EKD-JCH Document 93-1 Filed 10/17/18 Page 47 of 47 Pageid#:
                                   1043



                                CERTIFICATE OF SERVICE


       I hereby certify that on this 17th day of September, 2018, I served the foregoing

document by e-mail to the following counsel of record:

      Jason A. Botkins
      Melisa G. Michelsen
      LITTEN & SIPE, LLP
      410 Neff Avenue
      Harrisonburg, VA 22801
      (540)434-5353 (telephone)
      (540)434-6069 (facsimile)
      jason.botkins@littensipe.com
      melisa.michelsen@littensipe.com

       Harold Johnson
       Meredith Haynes
       WILLIAMS MULLEN
       Williams Mullen Center
       200 South 10th Street, Suite 1600
       Richmond, VA 23219
       hjohnson@williamsmullen.com
       mhaynes@williamsmullen.com



                                            By: /s/ Tiffany Yang
                                            Tiffany Yang (admitted pro hac vice)
                                            WASHINGTON LAWYERS' COMMITTEE FOR
                                            CIVIL RIGHTS AND URBAN AFFAIRS
                                            11 Dupont Circle, NW,Suite 400
                                            Washington, D.C. 20036
                                            (202) 319-1000(telephone)
                                            (202)319-1010 (facsimile)
                                            tiffany yang@washlaw.org




                                               47
